Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 15, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157967(51)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 157967
  v                                                                 COA: 337320
                                                                    Monroe CC: 16-243033-FH
  LEONARD RENEE GREGORY,
             Defendant-Appellant.
  _____________________________________/

         On order of the Chief Justice, the motion defendant-appellant to accept his brief in
  support of the application for leave to appeal is GRANTED. The brief submitted on August
  8, 2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 15, 2018

                                                                               Clerk